NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
LARRY STEWART MOORE,
Petiti0ner,
V.
DEPARTMENT OF THE NAVY,
Resp0ndent.
2012-3009
Petition for review of the Merit SyStemS Pr0tecti0n
Board in case no. AT0752100504-I-1.
ON MOTION
ORDER
Larry SteWart Moore moves for leave to proceed in
forma pauperiS.
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

MOORE v. NAVY
FOR THE COURT
NUV 04 2011 151 Jan H0rba1y
Date Jan Horbaly
C1erk
cc: Larry SteWart Moore
JeSsica R. Top1in, Esq. F"_EP
U.S. COURT 0 `
552 1 THE FEDElREAL 
NOV 04 2011
.lAN HDRBALY
CLERK
n
FOR